  Case 6:18-cv-00049-JRH-BWC Document 27 Filed 10/02/20 Page 1 of 2



                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                      IN THE UNITED STATES DISTRICT COURT                                United States District Court

                     FOR THE SOUTHERN DISTRICT OF GEORGIA                            By CAsbell at 3:54 pm, Oct 02, 2020

                              STATESBORO DIVISION


 QUENTIN A. DOOLEY,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-49

        v.

 DR. HEINS, in his individual capacity; and
 DR. BROOME, in his official capacity,

                Defendants.


                                            ORDER

       This matter is before the Court on the United States Marshals Service’s Unexecuted

Return as to Defendants. Doc. 26. On January 21, 2020, this Court ordered service of Plaintiff’s

Complaint upon Defendants and advised Defendants of their duty to avoid unnecessary costs

when service is executed. Doc. 23. The Court noted a defendant “who fails to comply with the

request for waiver must bear the costs of personal service unless good cause can be shown for

the failure to return the waiver.” Id. at 9 (citing Fed. R. Civ. P. 4(d)(2)). The United States

Marshals Service sent the service waivers to Defendants on January 23, 2020, and the certified

mail card was returned, signed by “B. Lane,” on January 27, 2020. Doc. 26. However, these

waivers were returned as unexecuted on August 1, 2020, and were filed on August 6, 2020. Id.

       The Court ORDERS the United States Marshals Service to personally serve Defendants

with a copy of the Court’s January 21, 2020 Order and this Order within 30 days, if practicable,

and to exercise due caution in attempting to effectuate service on Defendants. The Court

imposes the costs of personal service on Defendants. Fed. R. Civ. P. 4(d)(2)(A). The Court
  Case 6:18-cv-00049-JRH-BWC Document 27 Filed 10/02/20 Page 2 of 2



ORDERS Defendants to file their Answers to Plaintiff’s Complaint as quickly as possible, but,

in no event later than 30 days after the United States Marshals Service personally serves them

with process. The Court advises Defendants that their failure to abide by these directives will

result in the imposition of sanctions beyond the costs of personal service. In addition, if Plaintiff

has any information regarding Defendants’ whereabouts, he should provide that to the United

States Marshals Service.

       SO ORDERED, this 2nd day of October, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
